DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 06/14/2021 are pending and being examined. Claims1, 16, and 20 are independent form.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. 	Claim 13 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.



Regarding claim 13, the claim recites “wherein the content scoring model is obtained by training through: acquiring a sample video; inputting the sample video into a content scoring model to be trained, so that the content scoring model to be trained extracts feature information of video frames in the sample video, determines content scores of the video frames in the sample video based on the feature information, and determines a sample video clip based on the content scores of the video frames in the sample video; determining a clip internal parameter and a clip external parameter corresponding to the sample video clip; and training the content scoring model to be trained to obtain the content scoring model, based on the clip internal parameter and the clip external parameter.” Applicant’s filed and published specification, Paragraphs [0070-[0075], discloses a method that may train the content scoring model based on the reward function defined by R(S)-Rdiv+Rrep, here R(S) represents the reward function. However, it is not be understood how the reward function R(S) can be determined or defined. The specification is not enabling since it would require one of ordinary skill in the art undue experimentation to determine what applicant intended “R(S)-Rdiv+Rrep” to mean and what R(S) is. The specification does not provide any working examples to assist in enabling one skilled in the art to make and/or use the claimed invention.



6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

7-1.	Regarding independent claim 1, the claim recites “acquiring a target video; selecting, from at least one preset model, a preset model as a target model; determining output data of the target model based on the target video and the target model; reselecting, in response to determining that the output data does not meet a condition corresponding to the target model, another preset model as the target model from the at least one preset model until the output data of the target model meets the condition corresponding to the target model; and determining, based on the output data, a dynamic cover from the target video.” According to the languages of the claim, said “at least one preset model” encompasses a single model. In other words, said “at least one preset model” can be interpreted as a single preset model, which is satisfied by the limitation of the claim. As such, it is unclear how to reselect “another preset model” from “a single preset model”. In other words, it is not clear whether “preset model(s)” include “at least one preset model” or at least two preset models. Further, it is not clear what the claimed method is going to do if there is no “the output data of the target model meets the condition corresponding to the target model” after a preset model is selected. Further, it is not clear what “a dynamic cover” means and whether it means a cover/frame or a series of frames (see claim 9). For at least the foregoing reasons, the claims do not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and thus are rejected under 35 U.S.C. 112(b).

7-2.	Regarding independent claims 16 and 20, each of them faces the same issues set forth in the rejection of claim 1 above, and therefore they are rejected under 35 U.S.C. 112(b).

7-3.	Claims 2-15 and 17-19 are rejected under 35 U.S.C. 112(b) since they are dependent on claims 1 or 16 respectively.

7-4.	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For purpose of examination, the claims are interpreted and examined by the examination’s best understanding.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1-3, 5-12, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong et al (“Video summarization and retrieval using singular value decomposition”, 2003, hereinafter “Gong”). 

Regarding claim 1, Gong discloses a method for processing a video (the method for video summarization and video retrieval based on the similarity metric, the color distribution uniformity, and/or the degree of visual changes; see abstract and fig.1), the method comprising: acquiring a target video (see “video sampling” of fig.1; as an example, “using the same three hours video” in fig.4(a)—fig.4(c), see Sec.9); selecting, from at least one preset model, a preset model as a target model (the method may select Clinton’ face image as a sample from to perform video retrieval based on the similarity metric selected among the three basic search types; see the top image in fig.4a; see Sec,9, para.2, lines 1-4, para.3, lines 1-12); determining output data of the target model based on the target video and the target model (the method may output the 16 frames from the three hours video; see the bottom 16 frames in fig.4a, and para.3, lines 1-12); reselecting, in response to determining that the output data does not meet a condition corresponding to the target model, another preset model as the target model from the at least one preset model until the output data of the target model meets the condition corresponding to the target model (these limitations are anticipated by Gong since the claim is satisfied by the condition which is that “the output data of the target model meets the condition corresponding to the target model” and does not require the limitations recited here); and determining, based on the output data, a dynamic cover from the target video (the method may output the 16 frames from the three hours video; see the bottom 16 frames in fig.4a).

Regarding claim 2, 17, Gong discloses, wherein a preset model is selected as the target model through: determining an ordinal number of a current selection; and determining, from the at least one preset model, a preset model matching the ordinal number of the current selection in a preset model selection order as the target model (the method may select Clinton’ face image as a sample from to perform video retrieval based on the similarity metric selected among the three basic search types; see the top image in fig.4a; see Sec,9, para.2, lines 1-4, para.3, lines 1-12)).

Regarding claim 3, 18, Gong discloses, wherein the target model comprises a face recognition model; and the determining output data of the target model based on the target video and the target model, comprises: determining, based on the target video and the face recognition model, a similarity between a face object in the target video and at least one preset face object (see “Clinton’ face” in fig.4a).

Regarding claim 5, Gong discloses the method for processing a video according to claim 1, wherein the target model comprises a behavior recognition model; and the determining output data of the target model based on the target video and the target model, comprises: determining, based on the target video and the behavior recognition model, a probability of behavior information in the target video including a designated motion (performing video summarization and video retrieval based on the degree of visual changes/motion; see Sec. 7, “Degree of visual change”; see fig.4c).

Regarding claim 6, Gong discloses the method for processing a video according to claim 5, wherein the method further comprises: determining, in response to determining that the probability is less than a preset second threshold, that the output data does not meet the condition corresponding to the target model (“using the predetermined threshold”; see Se.9, para.2).

Regarding claim 7, Gong discloses the method for processing a video according to claim 1, wherein the target model comprises a content scoring model; and the determining output data of the target model based on the target video and the target model, comprises: obtaining, for a plurality of video frames in the target video, content scores of the video frames based on the content scoring model (using the content metric; see Eq(6)).

Regarding claim 8, Gong discloses the method for processing a video according to claim 7, wherein the obtaining, for the plurality of video frames in the target video, content scores of the video frames based on the content scoring model, comprises: inputting the plurality of video frames in the target video into the content scoring model, so that the content scoring model determines feature information of the video frames, and determines a difference feature and a similar feature between the video frames based on the feature information of the video frames, and outputs the content scores of the video frames based on the difference feature and the similar feature (using the content metric and the predetermined threshold to retrieve frames; see Eq(6), and Sec.9).

Regarding claim 9, Gong discloses the method for processing a video according to claim 7, wherein the method further comprises: determining, in response to determining that the content scores are less than a preset third threshold, that the output data does not meet the condition corresponding to the target model (using the content metric and the predetermined threshold to retrieve frames; see Eq(6), and Sec.9).

Regarding claim 10, Gong discloses the method for processing a video according to claim 9, wherein the determining the dynamic cover from the target video based on the output data, comprises: determining, based on a preset video clip length, a set of candidate video clips corresponding to the target video; and determining, based on the output data, the dynamic cover from the set of candidate video clips (see fig.4, the “summarized video” of fig.3).

Regarding claim 11, Gong discloses the method for processing a video according to claim 10, wherein the determining, based on the output data, the dynamic cover from the set of candidate video clips, comprises: determining, based on the output data, a content score corresponding to each candidate video clip in the set of candidate video clips; and determining the dynamic cover from the set of candidate video clips based on the content score corresponding to the each candidate video clip (see fig.4, the “summarized video” of fig.3).

Regarding claim 12, Gong discloses the method for processing a video according to claim 1, wherein the determining output data of the target model based on the target video and the target model, comprises: extracting frames evenly from the target video to obtain a set of video frames; and determining the output data of the target model based on the set of video frames and the target model (see fig.4, the “summarized video” of fig.3).

Regarding claim 16, 20, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 4, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Chen et al (US 2016/0014482, hereinafter “Chen”).
	
Regarding claim 4, 19, Gong discloses the claimed invention. However, in same field of endeavor, Chen teaches, wherein the target video comprises a title, and the title comprises a name; and the method further comprises: in response to determining that the similarity is less than a preset first threshold, or in response to determining that the similarity is greater than or equal to the first threshold but the face object in the target video does not match the name, determining that the output data does not meet the condition corresponding to the target model (the video summarization may identify the named faces from a video using string/name search query based text analyses and face recognition; see para.120, lines 6-9, para.131, lines 7-10, see, a named face shown fig.15). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Chen into the teachings of Gong. The suggestion/motivation for doing so would have been to summarize a video to generate video briefs (Chen, see abstract).

Regarding claim 13, the combination of Gong and Chen discloses, wherein the content scoring model is obtained by training through: acquiring a sample video; inputting the sample video into a content scoring model to be trained, so that the content scoring model to be trained extracts feature information of video frames in the sample video, determines content scores of the video frames in the sample video based on the feature information, and determines a sample video clip based on the content scores of the video frames in the sample video; determining a clip internal parameter and a clip external parameter corresponding to the sample video clip; and training the content scoring model to be trained to obtain the content scoring model, based on the clip internal parameter and the clip external parameter (Chen, using machine learning techniques to train a system to identify segmentation boundaries for determining the video summarized frames based on the visual cues and the text cues; see para.90).

Regarding claim 14, 15, the combination of Gong and Chen discloses the method for processing a video according to claim 10, wherein the determining, based on the preset video clip length, the set of candidate video clips corresponding to the target video, comprises: determining, in the target video, a black-bordered video frame in which a video black border occurs; and determining the set of candidate video clips corresponding to the target video, based on other video frames in the target video excluding the black-bordered video frame and the preset video clip length (Chen, using visual cues, such as dark frames, anchor frames, and/or logo frames, to determine segmentation boundaries; see para.94-95).

Examiner’s Notes
13.	It should be noticed that, as best understood in view of the claim rejections under 35 USC 112(a)/112(b), see above, a prior art search has been conducted by the examiner, and for purpose of examination, the claims are interpreted and examined in the Examiner’s best understanding.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        10/20/2022